Per Curiam.
Respondent was admitted to practice law by this court in 1980.
Petitioner, the Committee on Professional Standards, moves to strike respondent’s name from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b), on the ground that respondent was convicted in the United States District Court for the District of New Jersey on January 15, 1992, upon his plea of guilty to the Federal felony of engaging in racketeering activities (predicated upon his admission to the offense of securities fraud) in violation of 18 USC § 1962 (c).
Because we conclude that respondent has been convicted of a serious crime as defined in Judiciary Law §90 (4) (d) (see, Matter of Schultz, 115 AD2d 575, 135 AD2d 78) rather than a felony as defined in Judiciary Law §90 (4) (e), we deny petitioner’s motion to disbar respondent pursuant to Judiciary Law §90 (4) (b) and instead suspend respondent from the practice of law pursuant to Judiciary Law §90 (4) (f) until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g). Respondent is directed to show cause why a final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law § 90 (4) (g).
Weiss, P. J., Levine, Mahoney, Casey, and Harvey, JJ., concur. Ordered that petitioner’s motion to strike respondent’s name from the roll of attorneys, pursuant to Judiciary Law §90 (4) (b), is hereby denied; and it is further ordered that respondent is hereby suspended from the practice of law, effective immediately, until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g); and it is further ordered that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and respondent hereby is forbidden to appear as an attorney or counselor at law before any court, Judge, Justice, board, commission or public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent is hereby directed to show cause before this court on the 29th day of June, 1992, why a final order of suspension, censure or removal from office should not be made pursuant to Judiciary Law §90 (4) (g); and it is further ordered that petitioner shall serve a copy of this order upon respondent by certified mail, return receipt requested, and by *913regular mail, at 82 Wall Street, New York, New York 10005 and at 14 Mullarkey Drive, West Orange, New Jersey 07052 on or before the 12th day of June, 1992 and that same shall be good and sufficient service; and it is further ordered that respondent’s personal appearance on June 29, 1992 is neither required nor permitted, but he may respond by filing with the Clerk of the Appellate Division, Box 7288, Capitol Station, Albany, NY 12224, on or before June 29, 1992, an affidavit, or written statement affirmed by respondent to be true, with proof of service of a copy upon petitioner on or before June 26, 1992.